Citation Nr: 1623893	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-00 576	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a total left knee replacement, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to October 1967, November 1967 to November 1975, and September 1981 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an  April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at VA Central Office in Washington, D.C.  A hearing transcript has been associated with the record.  At such time, the undersigned held the record open for 60 days for the receipt of any additional evidence.  Thereafter, in April 2016, the Veteran submitted additional evidence consisting of a statement from his treating private physician.  While he did not waive Agency of Original Jurisdiction (AOJ) consideration of such evidence, as his claim is being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Board further notes that, in addition to the paper claims file, there are also paperless, electronic records in Virtual VA and Veterans Benefit Management System (VBMS) associated with the Veteran's claim.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is seeking entitlement to service connection for a total left knee replacement.  In this regard, the record reflects that he underwent a left total knee replacement in June 2009.

In the February 2016 Board hearing, the Veteran testified that his left knee disorder is directly related to his service, or in the alternative, was caused or aggravated by his service-connected total right knee replacement for arthritis.  With regard to direct service connection, the Veteran indicated the left knee disorder is related to the physical training he performed in service, to include an injury to his left knee in October 1982, which occurred while running in Berlin, Germany.  Specifically, he testified that he slipped on wet cobblestones, and twisted and sprained his left knee.  Alternatively, he reported that the problems he had with his service-connected right knee disability, which led to a May 2008 total right knee replacement, affected his gait and caused him to overcompensate by putting more weight on the left knee.   

The Board notes that an October 1982 service treatment record reflects that the Veteran injured his left knee while running and was diagnosed with a left knee sprain.  His symptoms included left knee swelling and reduced range of motion.  In an August 1988 rating decision, the AOJ awarded the Veteran service connection for right knee arthritis on the basis that his service treatment record reflects injuries in September 1971, which was thought to be a torn medial meniscus, and 1987 while playing basketball.  Further, it was observed that he was placed on a profile for a sprain of the right knee in October 1971 and was provided with a brace for the right knee in 1985.  

The Veteran was provided with a VA examination in December 2009 in order to determine the nature and etiology of his left knee disorder.  The examiner diagnosed left knee osteoarthritis status-post total knee replacement.  He indicated that there is no evidence in the records that the Veteran's left knee strain had anything to do with his total left knee replacement.  He further reported the current left knee strain is less likely than not due to right knee osteoarthritis.  However, no rationale was provided for this opinion.  As such, the Board finds this examination report is  inadequate for purposes of deciding the Veteran's claim. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ('[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions').

Subsequent to the February 2016 Board hearing, the Veteran submitted an April 2016 opinion from his private treatment provider, Dr. H., at Kaiser Permanente.  Dr. H. noted that she had treated him since 2007, when he presented with bilateral knee osteoarthritis.  She further reported that the Veteran underwent right and left total knee replacements in 2008 and 2009, respectively.  Dr H. stated that she had reviewed the medical records pertinent to the injury of his left and right knees, and stated that it was her professional opinion that, more likely than not, the osteoarthritis in both of his knees developed from the same external stressors.  While the Board appreciates Dr. H.'s opinion, unfortunately, it is inadequate for the adjudication of the Veteran's claim.  In this regard, while she indicated that she had reviewed the medical records referable to both knees, it is unclear whether she means the service treatment records, which is particularly important as such reflect that the Veteran injured his left and right knees on separate occasions due to different causative factors.  

Furthermore, the Board observes that the Veteran is also service-connected for right ankle arthritis as a residual of a sprain, right heel plantar fasciitis, and chipped facture of the left second toe PIP joint with residual hammertoe deformity, which may also have impacted his gait. 

Therefore, the Veteran should be provided with another VA examination to determine whether his left knee disorder is directly related to injuring his left knee in service while running.  Alternatively, the examiner should opine as to whether the left knee disorder was caused or aggravated by his service-connected disabilities.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his total left knee replacement.  The record and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the record and Remand.  The examination is also to include a review of the Veteran's history and current contentions.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder had its onset during his active duty service or was caused by any incident or event that occurred during his periods of service, to include the documented October 1982 left knee sprain and/or as a result of his duties that included physical training such as running, marching, and sports.

Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder was caused OR aggravated by his service-connected right knee disability and/or right ankle arthritis as a residual of a sprain, right heel plantar fasciitis, and chipped facture of the left second toe PIP joint with residual hammertoe deformity, to include as the result of an altered gait or weightbearing?

In rendering such opinion, the examiner must consider and discuss the Veteran's contentions, including those in the February 2016 hearing, and Dr. H.'s April 2016 opinion.  The examiner should provide a clear and detailed rationale for all opinions expressed.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.   The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

